Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered January 4, 2000, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments concerning the alleged involuntariness of his plea and the supposed ineffectiveness of his former attorney hinge to a large extent on his claim that Nassau County lacked geographic jurisdiction in this case. This claim is incorrect (see CPL 20.40 [1] [a]; People v Tullo, 34 NY2d 712 [1974], affg 41 AD2d 957 [1973]; People v Andjelovic, 198 AD2d 287 [1993]; People v Lovacco, 147 AD2d 592 [1989]; People v Nicoll, 3 AD2d 64, 69 [1956]).
As a result of executing a general waiver of his right to appeal, the defendant effectively waived his right to claim that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Allen, 82 NY2d 761 [1993]; People v Seaberg, 74 NY2d 1, 9-10 [1989]; People v Coss, 309 AD2d 945 [2003], lv denied 1 NY3d 626 [2004]; People v Wronka, 6 AD3d 735 [2004]).
The defendant’s remaining contentions either are unpreserved for appellate review (see People v Mackey, 77 NY2d 846 [1991]; People v Lopez, 71 NY2d 662 [1988]; People v Pellegrino, 60 NY2d 636 [1983]; People v Demosthene, 2 AD3d 874 [2003], lv denied 2 NY3d 761 [2004]) or without merit. Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.